Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 1 of 33




                EXHIBIT B
                         Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 2 of 33


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    CYNTHIA E. RICHMAN, SBN 492089
                   crichman@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            8    Washington, DC 11101
                 Telephone: 202.955.8500
            9    Facsimile: 202.467.0539
          10     Attorneys for Uber Technologies, Inc, Rasier LLC,
                 Rasier-CA LLC, Rasier-PA LLC, Rasier-DC LLC,
          11     Rasier-NY LLC, Uber-USA LLC
          12
                                                 UNITED STATES DISTRICT COURT
          13
                                              NORTHERN DISTRICT OF CALIFORNIA
          14
                                                       SAN FRANCISCO DIVISION
          15
                 SC Innovations, Inc.,                                   CASE NO. 3:18-CV-07440-JCS
          16
                                         Plaintiff,                      DEFENDANTS’ RESPONSES AND
          17                                                             OBJECTIONS TO PLAINTIFF’S FIRST SET
                        v.                                               OF REQUESTS FOR PRODUCTION TO
          18                                                             ALL DEFENDANTS
                 Uber Technologies, Inc; Rasier LLC; Rasier-
          19     CA LLC; Rasier-PA LLC; Rasier-DC LLC;
                 Rasier-NY LLC; Uber-USA LLC,
          20
                                         Defendants.
          21

          22
                 PROPOUNDING PARTY:                     Plaintiff, SC Innovations, Inc.
          23
                 RESPONDING PARTY:                      Defendants, Uber Technologies, Inc; Rasier LLC;
          24                                            Rasier-CA LLC; Rasier-PA LLC; Rasier-DC LLC;
                                                        Rasier-NY LLC; Uber-USA LLC
          25
                 SET NO.:                               ONE
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     1
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                         Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 3 of 33


            1           Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendants Uber Technologies, Inc.;
            2    Raiser LLC; Raiser-CA LLC; Raiser-PA LLC; Raiser-DC LLC; Raiser-NY LLC; and Uber-USA
            3    LLC (“Defendants” or “Uber”) by and through the undersigned counsel, hereby object and respond to
            4    the Plaintiff SC Innovations, Inc.’s (“SCI”) First Set of Requests for Production, including without
            5    limitation the document requests (the “Requests”), Definitions, and Instructions contained therein.
            6                                       PRELIMINARY STATEMENT
            7           1.      Uber’s responses to the Requests are made to the best of its current knowledge,
            8    information, and belief. Uber reserves the right to supplement or amend any of its responses should
            9    future investigation indicate that such supplementation or amendment is necessary.
          10            2.      Uber’s responses to the Requests are confidential and made solely for the purposes of
          11     and in relation to this action. Each response is given subject to all appropriate objections (including,
          12     but not limited to, objections concerning privilege, competency, relevancy, materiality, propriety, and
          13     admissibility). All objections are reserved and may be interposed at any time.
          14            3.      Uber’s responses are based on its understanding that Plaintiff seeks only information
          15     that is within Uber’s possession, custody, and control.
          16            4.      Uber incorporates by reference each and every General Objection set forth into each
          17     and every Specific Response and Objection. From time to time, a Specific Response and Objection
          18     may repeat a General Objection. The failure to include any General Objection in any Specific
          19     Response and Objection shall not be interpreted as a waiver of any General Objection to that
          20     response.
          21            5.      Nothing contained in these Responses and Objections or provided in response to the
          22     Requests consists of, or should be construed as, an admission relating to the accuracy, relevance,
          23     existence, or nonexistence of any alleged facts or information referenced in any Request.
          24            6.      As of the date of these Responses and Objections, the parties have not agreed to a
          25     Stipulated Protective Order to govern the treatment of documents in this matter. Uber’s agreement to
          26     produce any documents is predicated on the parties reaching a finalized Stipulated Protective Order
          27     that is approved by the Court. Uber reserves the right to amend these Responses and Objections as
          28
Gibson, Dunn &
Crutcher LLP
                                                                     2
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                           Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 4 of 33


            1    may be required to preserve its objections under the final Protective Order.
            2                                          GENERAL OBJECTIONS
            3              1.   Uber generally objects to the Requests (including the Definitions and Instructions), on
            4    the grounds and to the extent that they purport to impose obligations beyond those imposed or
            5    authorized by the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the Local Rules of
            6    the Northern District of California, any other applicable federal or state law, and any agreements
            7    between the parties. Uber will construe and respond to the Requests in accordance with the
            8    requirements of the Federal Rules of Civil Procedure and other applicable rules or laws.
            9              2.   Uber generally objects to producing any documents in response to the Requests on the
          10     ground that the Stipulated Protective Order in this action has not yet been finalized by the parties and
          11     approved by the Court. Uber will not produce documents responsive to the Requests until the
          12     Stipulated Protective Order is approved by the Court.
          13               3.   Uber objects to the Requests, including the Definitions and Instructions set
          14     forth therein, to the extent that they seek documents and things from before 2013, when Uber
          15     launched UberX and, according to SCI’s Amended Complaint, allegedly commenced its
          16     anticompetitive conduct, or after September 6, 2019, when SCI filed its Amended Complaint.
          17               4.   Uber generally objects to the Requests to the extent that they seek documents and
          18     information related to conduct or activity taking place outside of the United States, because such
          19     Requests are overly broad, unduly burdensome, and not relevant to the claims or defenses in this
          20     action.
          21               5.   Uber generally objects to the Requests to the extent that they seek documents and
          22     information that are unrelated and irrelevant to the claims in, or defenses to, this litigation and
          23     disproportionate to the needs of the case, or are of such marginal relevance that their probative value
          24     is outweighed by the burden imposed on Uber in having to search for and provide such documents or
          25     information.
          26               6.   Uber generally objects to the Requests to the extent that they are vague, ambiguous,
          27     overly broad, and/or unduly burdensome, including to the extent that they call for the production of
          28
Gibson, Dunn &
Crutcher LLP
                                                                      3
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                         Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 5 of 33


            1    “each,” “every,” “any,” or “all” documents concerning the subject matters referenced therein.
            2            7.      Uber generally objects to the Requests to the extent they do not identify the documents
            3    sought with reasonable particularity as required by Rule 34(b) of the Federal Rules of Civil
            4    Procedure.
            5            8.      Uber generally objects to the Requests on the grounds and to the extent that they call
            6    for the production of any information or documents protected by the attorney-client privilege, the
            7    attorney work-product doctrine, Federal Rule of Evidence 502, any other legally cognizable privilege
            8    or immunity, or the laws, regulations, or policies of other countries, and Uber and its counsel hereby
            9    assert such privileges and immunities. Inadvertent production of any information or documents that
          10     are privileged or otherwise immune from discovery shall not constitute a waiver of any privilege or of
          11     any other ground for objecting to the discovery with respect to such information or documents or the
          12     subject matter thereof, or the right of Uber to object to the use of any such information or documents
          13     or the subject matter thereof during these or any other proceedings. The production of a privileged or
          14     work-product-protected document, whether inadvertent or otherwise, is not a waiver of privilege or
          15     protection from discovery in this case or in any other federal or state proceeding to the fullest extent
          16     of Federal Rule of Evidence sections 502(d) and (e).
          17             9.      Uber generally objects to the Requests to the extent that they seek proprietary or other
          18     confidential information. To the extent any proprietary or confidential information, trade secret, or
          19     other sensitive or protected business information is non-privileged and responsive to the Requests and
          20     not otherwise objectionable, Uber will produce such information in accordance with the Stipulated
          21     Protective Order to be entered in this litigation, and such other procedures as the parties or Court may
          22     establish to protect sensitive or confidential information.
          23             10.     Uber generally objects to production of documents in response to the Requests on the
          24     grounds and to the extent that production of such documents demanded therein would violate the
          25     rights of privacy of third parties under California law or other applicable laws of any relevant
          26     jurisdiction, or that such production otherwise is prohibited by law, or is subject to legal requirements
          27     for notification of third parties.
          28
Gibson, Dunn &
Crutcher LLP
                                                                     4
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                           Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 6 of 33


            1              11.   Uber generally objects to the Requests to the extent they seek information outside of
            2    Uber’s possession, custody, and control, or to the extent they are inconsistent with international
            3    treaties or conventions and/or conflict of law and comity principles by seeking documents or
            4    information located outside the United States.
            5              12.   Uber generally objects to the Requests to the extent that they seek information that is
            6    already in Plaintiffs’ possession, that is publicly available, or that is readily available from another
            7    source.
            8              13.   Uber generally objects to the Requests on the grounds and to the extent that the
            9    Requests purport to arbitrarily require Uber to collect, review and produce documents “30 days after
          10     the Court’s ruling on the motion to dismiss.”
          11               14.   Uber generally objects to the Requests to the extent they seek to impose an obligation
          12     on Uber to conduct anything beyond a diligent search and reasonable inquiry of readily accessible
          13     files, including electronic files, where responsive documents would reasonably be expected to be
          14     found.
          15               15.   Uber objects to each Request to the extent that it uses words and phrases that are not
          16     defined in an understandable manner. Uber will interpret the terms and phrases used in those requests
          17     as those terms and phrases are understood to Uber.
          18               16.   Uber objects to each Request that uses the term “Ride-Hailing Apps” as defined in
          19     Paragraph 28 of the Complaint because it is overbroad and, as written, may be interpreted to
          20     encompass services other than UberX, which is the service at which the Plaintiff’s allegations are
          21     directed.
          22               17.   By stating in these responses that Uber will produce documents, Uber does not intend
          23     to represent that any responsive documents actually exist, but rather that Uber is making and will
          24     continue to make a reasonable, good faith search and attempt to ascertain whether responsive
          25     documents do in fact exist.
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                      5
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                         Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 7 of 33


            1                               SPECIFIC RESPONSES AND OBJECTIONS
            2    REQUEST FOR PRODUCTION NO. 1:
            3           All Documents and Data Concerning Sidecar, including any internal discussions concerning
            4    Sidecar, and any investigations that You have undertaken where you gathered information
            5    Concerning Sidecar, whether effectuated through a retained investigator or otherwise.
            6    RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
            7           Uber incorporates by reference the foregoing General Objections. Uber further objects on the
            8    grounds that the Request is overbroad as written because it seeks, without limitation, “All Documents
            9    and Data Concerning Sidecar.” Uber further objects to this Request to the extent it seeks information
          10     or documents protected by any applicable privilege, including, but not limited to, the attorney-client
          11     privilege, the work-product doctrine or immunity, and any other applicable privilege, immunity, or
          12     exemption from discovery.
          13            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          14     discovery in this action, Uber responds as follows: Uber will produce non-privileged documents, to
          15     the extent they exist, that are within Uber’s possession, custody, or control, and can be located after
          16     conducting a reasonably diligent search of Uber’s agreed-upon custodians’ documents using the to-
          17     be-agreed-upon search terms within the date range of January 1, 2013, approximately when Uber
          18     launched UberX (Amended Complaint ¶ 5), to December 31, 2015, approximately when Sidecar went
          19     out of business (Amended Complaint ¶ 5).
          20     REQUEST FOR PRODUCTION NO. 2:
          21            All Documents and Data Concerning SC Innovations, including any internal discussions
          22     concerning SC Innovations, and any investigations that You have undertaken where you gathered
          23     information Concerning SC Innovations, whether effectuated through a retained investigator or
          24     otherwise.
          25     RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
          26            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          27     grounds that the Request is overbroad as written because it seeks, without limitation, “All Documents
          28
Gibson, Dunn &
Crutcher LLP
                                                                     6
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                         Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 8 of 33


            1    and Data Concerning SC Innovations.” Uber further objects to this Request to the extent it seeks
            2    information or documents protected by any applicable privilege, including, but not limited to, the
            3    attorney-client privilege, the work-product doctrine or immunity, and any other applicable privilege,
            4    immunity, or exemption from discovery.
            5           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            6    discovery in this action, Uber responds as follows: Uber will produce non-privileged documents, to
            7    the extent they exist, that are within Uber’s possession, custody, or control, and can be located after
            8    conducting a reasonably diligent search of Uber’s agreed-upon custodians’ documents using the to-
            9    be-agreed-upon search terms within the date range of September 1, 2018, approximately when
          10     Sidecar assigned SCI “any and all claims and causes of action” (Amended Complaint ¶ 14). to
          11     September 6, 2019, when SCI filed its Amended Complaint.
          12     REQUEST FOR PRODUCTION NO. 3:
          13            All Documents and Data Concerning competition between Ride-Hailing Apps, including
          14     Ride-Hailing Apps owned or operated by You, including any Documents reflecting Your assessment
          15     of the market for You Ride Hailing App business, Your assessment of market share for Your Ride
          16     Hailing App business, Your assessment of or strategy related to actual or potential competitors for
          17     Your Ride Hailing App business, any analysis of driver or rider enrollment for Your and other Ride
          18     Hailing Apps, or your marketing strategy and promotions for obtaining riders and drivers.
          19     RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
          20            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          21     grounds that the Request is overbroad as written because it seeks, without limitation, “All Documents
          22     and Data concerning competition between Ride-Hailing Apps.” Uber further objects on the grounds
          23     that the Request is overbroad as written because it is not limited to competition within the purported
          24     markets alleged in Paragraph 46 of the Amended Complaint. Uber further objects on the basis that
          25     the term “Ride-Hailing Apps,” as defined in Paragraph 28 of the Complaint, is overbroad and, as
          26     written, may be interpreted to encompass services other than UberX, which is the service at which the
          27     Plaintiff’s allegations are directed. Uber further objects on the basis that “any analysis of driver or
          28
Gibson, Dunn &
Crutcher LLP
                                                                     7
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                         Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 9 of 33


            1    rider enrollment” is vague and ambiguous. Uber further objects to the Request to the extent that it
            2    seeks documents protected from disclosure by the attorney-client privilege, the attorney work product
            3    doctrine, and/or any other applicable privilege, doctrine, or protection.
            4           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            5    discovery in this action, Uber responds as follows: Uber will produce non-privileged documents, to
            6    the extent they exist, that are within Uber’s possession, custody, or control, and can be located after
            7    conducting a reasonably diligent search of Uber’s agreed-upon custodians’ documents using the to-
            8    be-agreed-upon search terms within the date range of January 1, 2013, approximately when Uber
            9    launched UberX (Amended Complaint ¶ 5), to December 31, 2015, approximately when Sidecar went
          10     out of business (Amended Complaint ¶ 5), that are specific to the purported markets alleged in
          11     Paragraph 46 of the Amended Complaint, as kept in the ordinary course of business.
          12     REQUEST FOR PRODUCTION NO. 4:
          13            Your business and strategic plans and forecasts, including All Documents Concerning the
          14     expansion or support for Your Ride-Hailing App in the United States, as well as, in particular, San
          15     Francisco, Austin, greater Los Angeles (including Long Beach), Chicago, Philadelphia, Washington,
          16     DC, New York, Seattle, San Diego, San Jose, or Boston.
          17     RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
          18            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          19     grounds that the Request as written is overbroad and unduly burdensome because it seeks without
          20     limitation “All Documents Concerning” the expansion or support for Uber’s Ride-Hailing App in the
          21     U.S., when the Request could be more appropriately drafted by seeking “Documents sufficient to
          22     show.” Uber further objects on the basis that the Request seeks data related to the entire United
          23     States even though the scope of SCI’s claims are limited to twelve discrete geographic locations
          24     where Sidecar operated. Uber further objects to the Request’s use of the undefined term “support for
          25     Your Ride-Hailing App” on the basis that it renders the Request vague and ambiguous. Uber further
          26     objects on the basis that the term “Ride-Hailing Apps,” as defined in Paragraph 28 of the Complaint,
          27     is overbroad and, as written, may be interpreted to encompass services other than UberX, which is the
          28
Gibson, Dunn &
Crutcher LLP
                                                                     8
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 10 of 33


            1    service at which the Plaintiff’s allegations are directed. Uber further objects to the Request to the
            2    extent that it seeks documents concerning twelve specific municipalities that do not necessarily
            3    correspond to the organization of Uber’s business operations. The “City IDs” that Uber designates in
            4    the ordinary course of its business do not necessarily correspond to municipal boundaries.. Uber
            5    further objects to the Request to the extent that it seeks documents protected from disclosure by the
            6    attorney-client privilege, the attorney work product doctrine, and/or any other applicable privilege,
            7    doctrine, or protection.
            8           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            9    discovery in this action, Uber responds as follows: Uber will produce non-privileged documents
          10     sufficient to respond to this Request, to the extent they exist, are within Uber’s possession, custody,
          11     or control, that can be located through a reasonably diligent search of Uber’s agreed-upon custodians’
          12     documents using the to-be-agreed-upon search terms within the date range of January 1, 2013,
          13     approximately when Uber launched UberX (Amended Complaint ¶ 5), to September 6, 2019, when
          14     SCI filed its Amended Complaint, and that are specific to the purported markets alleged in Paragraph
          15     46 of the Amended Complaint, as kept in the ordinary course of business.
          16     REQUEST FOR PRODUCTION NO. 5:
          17            All financial statements, including annual, quarterly, or monthly financial reports, profit and
          18     loss statements, balance sheets, and income statements, for Uber, as well as, in particular, for the
          19     following metropolitan areas: San Francisco, Austin, greater Los Angeles (including Long Beach),
          20     Chicago, Philadelphia, Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
          21     RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
          22            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          23     grounds that the Request is overbroad as written and unduly burdensome because it seeks “All
          24     financial statements … for Uber” when the Request could be more appropriately drafted by seeking
          25     “Documents sufficient to show.” Uber further objects to the Request to the extent that it seeks any
          26     draft “financial statements.” Uber further objects to the Request to the extent that it seeks documents
          27     that are publicly available. Uber further objects to the Request to the extent that it seeks documents
          28
Gibson, Dunn &
Crutcher LLP
                                                                     9
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 11 of 33


            1    concerning twelve specific municipalities that do not necessarily correspond to the organization of
            2    Uber’s business operations. The “City IDs” that Uber designates in the ordinary course of its
            3    business do not necessarily correspond to municipal boundaries. Uber further objects to this Request
            4    to the extent it seeks information or documents protected by any applicable privilege, including, but
            5    not limited to, the attorney-client privilege, the work-product doctrine or immunity, and any other
            6    applicable privilege, immunity, or exemption from discovery.
            7           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            8    discovery in this action, Uber responds as follows: Uber will produce non-privileged, final versions
            9    of its financial statements that include information relevant to its Ride-Hailing App, to the extent they
          10     exist and are kept in the ordinary course of business, that are within Uber’s possession, custody, or
          11     control, that can be located after conducting a reasonably diligent search within the date range of
          12     January 1, 2013, approximately when Uber launched UberX (Amended Complaint ¶ 5), to December
          13     31, 2015, approximately when Sidecar went out of business (Amended Complaint ¶ 5),, and that are
          14     specific to the purported markets alleged in Paragraph 46 of the Amended Complaint.
          15     REQUEST FOR PRODUCTION NO. 6:
          16            Documents and Data sufficient to show your pricing methodology, including any changes in
          17     the formula(s) for prices charged to Passengers or payments made to Drivers for transportation
          18     facilitated through any Ride-Hailing App owned or operated by You in the United States, as well as,
          19     in particular, San Francisco, Austin, greater Los Angeles (including Long Beach), Chicago,
          20     Philadelphia, Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
          21     RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
          22            Uber incorporates by reference the foregoing General Objections. Uber further objects to the
          23     Request to the extent that it seeks documents concerning twelve specific municipalities that do not
          24     necessarily correspond to the organization of Uber’s business operations. The “City IDs” that Uber
          25     designates in the ordinary course of its business do not necessarily correspond to municipal
          26     boundaries. Uber further objects on the basis that the Request seeks data related to the entire United
          27     States even though the scope of SCI’s claims are limited to twelve discrete geographic locations
          28
Gibson, Dunn &
Crutcher LLP
                                                                    10
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 12 of 33


            1    where Sidecar operated. Uber further objects on the grounds that the Request is unduly burdensome
            2    to the extent it seeks “any changes in the formula(s) for prices charged to Passengers or payments
            3    made to Drivers for transportation facilitated through any Ride-Hailing App owned or operated by
            4    You.” Uber further objects on the basis that the term “Ride-Hailing Apps,” as defined in Paragraph
            5    28 of the Complaint, is overbroad and, as written, may be interpreted to encompass services other
            6    than UberX, which is the service at which the Plaintiff’s allegations are directed. Uber further
            7    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            8    defense or proportional to the needs of the case. Uber further objects to this Request to the extent it
            9    seeks information or documents protected by any applicable privilege, including, but not limited to,
          10     the attorney-client privilege, the work-product doctrine or immunity, and any other applicable
          11     privilege, immunity, or exemption from discovery.
          12            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          13     discovery in this action, Uber responds as follows: Uber will meet and confer with Plaintiffs
          14     regarding this Request.
          15     REQUEST FOR PRODUCTION NO. 7:
          16            Documents and Data sufficient to show Your average monthly customer acquisition cost, for
          17     Drivers and Passengers, for Uber’s Ride Hailing App in the United States, as well as, in particular,
          18     San Francisco, Austin, greater Los Angeles (including Long Beach), Chicago, Philadelphia,
          19     Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
          20     RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
          21            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          22     basis that the term “Ride-Hailing Apps,” as defined in Paragraph 28 of the Complaint, is overbroad
          23     and, as written, may be interpreted to encompass services other than UberX, which is the service at
          24     which the Plaintiff’s allegations are directed. Uber further objects to this Request on the basis that
          25     “customer acquisition cost” is vague and ambiguous. Uber further objects to the Request to the
          26     extent that it seeks documents concerning twelve specific municipalities that do not necessarily
          27     correspond to the organization of Uber’s business operations. The “City IDs” that Uber designates in
          28
Gibson, Dunn &
Crutcher LLP
                                                                    11
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 13 of 33


            1    the ordinary course of its business do not necessarily correspond to municipal boundaries. Uber
            2    further objects to this Request to the extent it seeks information or documents protected by any
            3    applicable privilege, including, but not limited to, the attorney-client privilege, the work-product
            4    doctrine or immunity, and any other applicable privilege, immunity, or exemption from discovery.
            5    REQUEST FOR PRODUCTION NO. 8:
            6           All presentations or other Documents provided or shown to prospective investors when You
            7    were raising capital or soliciting funding, including but not limited to presentations to venture capital
            8    investors and filings with the U.S. Securities and Exchange Commission.
            9    RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
          10            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          11     grounds that the Request is overbroad and unduly burdensome as written because it seeks, “All
          12     presentations or other documents provided or shown to prospective investors when You were raising
          13     capital or soliciting funding,” and is not reasonably tailored to the relevant areas of Uber’s business.
          14     Uber further objects on the grounds that the Request seeks information that is not relevant to any
          15     party’s claim or defense or proportional to the needs of the case. Uber further objects to the Request
          16     to the extent that it seeks documents protected from disclosure by the attorney-client privilege, the
          17     attorney work product doctrine, and/or any other applicable privilege, doctrine, or protection.
          18            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          19     discovery in this action, Uber responds as follows: Uber will produce reasonably responsive
          20     documents filed with the Securities and Exchange Commission or disseminated in connection with
          21     the May 10, 2019 Initial Public Offering.
          22     REQUEST FOR PRODUCTION NO. 9:
          23            All agreements reflecting the terms and conditions by which investors provided financing for
          24     Uber’s business operations, including but not limited to the amount and timing and conditions on
          25     return on such investments.
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    12
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 14 of 33


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
            2           Uber incorporates by reference the foregoing General Objections. Uber further objects on the
            3    grounds that the Request as written is overbroad and unduly burdensome because it seeks, without
            4    limitation, “[a]ll agreements reflecting the terms and conditions by which investors provided
            5    financing for Uber’s business operations” when the Request could be more appropriately drafted by
            6    seeking “Documents sufficient to show.” Uber further objects on the grounds that the Request seeks
            7    information that is not relevant to any party’s claim or defense or proportional to the needs of the
            8    case. Uber further objects to this Request to the extent it seeks information or documents protected
            9    by any applicable privilege, including, but not limited to, the attorney-client privilege, the work-
          10     product doctrine or immunity, and any other applicable privilege, immunity, or exemption from
          11     discovery.
          12     REQUEST FOR PRODUCTION NO. 10:
          13            All Documents and Data reflecting or relating to the analysis and valuation of Uber’s food
          14     delivery business, Uber Eats, in the United States, and how the Uber Eats business relates to,
          15     complements, or is influenced by other Uber business units.
          16     RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
          17            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          18     grounds that the Request seeks information that is not relevant to any party’s claim or defense or
          19     proportional to the needs of the case. Uber further objects on the basis that “how the Uber Eats
          20     business relates to, complements, or is influenced by other Uber business units” is vague and
          21     ambiguous. Uber further objects to this Request to the extent it seeks information or documents
          22     protected by any applicable privilege, including, but not limited to, the attorney-client privilege, the
          23     work-product doctrine or immunity, and any other applicable privilege, immunity, or exemption from
          24     discovery.
          25     REQUEST FOR PRODUCTION NO. 11:
          26            All business and strategic plans concerning the go-to-market-strategy, roll-out, growth and
          27     implementation of Uber Eats in the United States, as well as, in particular, San Francisco, Austin,
          28
Gibson, Dunn &
Crutcher LLP
                                                                     13
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 15 of 33


            1    greater Los Angeles (including Long Beach), Chicago, Philadelphia, Washington, DC, New York,
            2    Seattle, San Diego, San Jose, or Boston.
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
            4           Uber incorporates by reference the foregoing General Objections. Uber further objects on the
            5    grounds that the Request seeks information that is not relevant to any party’s claim or defense or
            6    proportional to the needs of the case. Uber further objects to this Request to the extent it seeks
            7    information or documents protected by any applicable privilege, including, but not limited to, the
            8    attorney-client privilege, the work-product doctrine or immunity, and any other applicable privilege,
            9    immunity, or exemption from discovery.
          10     REQUEST FOR PRODUCTION NO. 12:
          11            All Documents and Data Concerning incentives You provided to Drivers to encourage them to
          12     use any Ride-Hailing App owned or operated by You in the United States, as well as, in particular,
          13     San Francisco, Austin, greater Los Angeles (including Long Beach), Chicago, Philadelphia,
          14     Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
          15     RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
          16            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          17     grounds that the Request as written is overbroad and unduly burdensome because it seeks without
          18     limitation “All Documents and Data Concerning” Uber’s incentives to Drivers when the Request
          19     could be more appropriately drafted by seeking “Documents sufficient to show.” Uber further objects
          20     on the basis that the Request seeks documents and data related to the entire United States even though
          21     the scope of SCI’s claims are limited to twelve discrete geographic locations where Sidecar operated.
          22     Uber further objects on the basis that the term “Ride-Hailing Apps,” as defined in Paragraph 28 of the
          23     Complaint, is overbroad and, as written, may be interpreted to encompass services other than UberX,
          24     which is the service at which the Plaintiff’s allegations are directed. Uber further objects on the basis
          25     that the term “incentive” is vague and ambiguous. Uber further objects to the Request to the extent
          26     that it seeks documents concerning twelve specific municipalities that do not necessarily correspond
          27     to the organization of Uber’s business operations. The “City IDs” that Uber designates in the
          28
Gibson, Dunn &
Crutcher LLP
                                                                    14
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 16 of 33


            1    ordinary course of its business do not necessarily correspond to municipal boundaries. Uber further
            2    objects to this Request to the extent it seeks information or documents protected by any applicable
            3    privilege, including, but not limited to, the attorney-client privilege, the work-product doctrine or
            4    immunity, and any other applicable privilege, immunity, or exemption from discovery.
            5           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            6    discovery in this action, Uber responds as follows: Uber will meet and confer with Plaintiff to
            7    negotiate the appropriate scope for the production of responsive data.
            8    REQUEST FOR PRODUCTION NO. 13:
            9           All Documents and Data Concerning discounts You provided to Passengers to encourage
          10     them to use any Ride-Hailing App owned or operated by You in the United States, as well as, in
          11     particular, San Francisco, Austin, greater Los Angeles (including Long Beach), Chicago,
          12     Philadelphia, Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
          13     RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
          14            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          15     grounds that the Request as written is overbroad and unduly burdensome because it seeks without
          16     limitation “All Documents and Data Concerning” Uber’s discounts to Passengers when the Request
          17     could be more appropriately drafted by seeking “Documents sufficient to show.” Uber further objects
          18     on the basis that the term “Ride-Hailing Apps,” as defined in Paragraph 28 of the Complaint, is
          19     overbroad and, as written, may be interpreted to encompass services other than UberX, which is the
          20     service at which the Plaintiff’s allegations are directed. Uber further objects on the basis that the term
          21     “discounts” is vague and ambiguous. Uber further objects to the Request to the extent that it seeks
          22     documents concerning twelve specific municipalities that do not necessarily correspond to the
          23     organization of Uber’s business operations. The “City IDs” that Uber designates in the ordinary
          24     course of its business do not necessarily correspond to municipal boundaries. Uber further objects on
          25     the basis that the Request seeks documents and data related to the entire United States even though
          26     the scope of SCI’s claims are limited to twelve discrete geographic locations where Sidecar operated.
          27     Uber further objects to this Request to the extent it seeks information or documents protected by any
          28
Gibson, Dunn &
Crutcher LLP
                                                                     15
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                         Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 17 of 33


            1    applicable privilege, including, but not limited to, the attorney-client privilege, the work-product
            2    doctrine or immunity, and any other applicable privilege, immunity, or exemption from discovery.
            3            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            4    discovery in this action, Uber responds as follows: Uber will meet and confer with Plaintiff to
            5    negotiate the appropriate scope for the production of responsive data.
            6    REQUEST FOR PRODUCTION NO. 14:
            7            All Data for each transaction involving a Ride-Hailing App owned or operated by You in the
            8    United States, including but not limited to the following information: (a) the price paid by the
            9    Passenger; (b) Uber’s commission; (c) discount(s) provided to the Passenger; (d) payments provided
          10     to the Driver; (e) trip origin; (f) trip destination; (g) ride distance; (h) ride duration; (i) surge pricing;
          11     (j) payment processing fees; (k) Passenger acquisition cost (the cost to attract the Passenger to the
          12     platform); (1) Driver acquisition cost (the cost to attract the Driver to the platform); and (m) any other
          13     variable costs associated with completing a transaction through a Ride-Hailing App owned or
          14     operated by You.
          15     RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
          16             Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          17     grounds that the Request as written is overbroad and unduly burdensome because it seeks without
          18     limitation “All data for each transaction involving a Ride-Hailing App owned or operated by” Uber
          19     “in the United States.” Uber further objects on the basis that the term “Ride-Hailing Apps,” as
          20     defined in Paragraph 28 of the Complaint, is overbroad and, as written, may be interpreted to
          21     encompass services other than UberX, which is the service at which the Plaintiff’s allegations are
          22     directed. Uber further objects on the basis that the Request seeks data related to the entire United
          23     States even though the scope of SCI’s claims are limited to twelve discrete geographic locations
          24     where Sidecar operated. Uber further objects to the Request to the extent it asks for “any other
          25     variable costs associated with completing a transaction” on the ground that it seeks documents that do
          26     not comply with the “reasonable particularity” requirement of Rule 34 and renders the Request
          27     unduly burdensome and oppressive in that it improperly shifts the burden to Uber to decipher the
          28
Gibson, Dunn &
Crutcher LLP
                                                                       16
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 18 of 33


            1    Request. Uber further objects to this Request to the extent it seeks information or documents
            2    protected by any applicable privilege, including, but not limited to, the attorney-client privilege, the
            3    work-product doctrine or immunity, and any other applicable privilege, immunity, or exemption from
            4    discovery.
            5           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            6    discovery in this action, Uber responds as follows: Uber will meet and confer with Plaintiff regarding
            7    the available data that is responsive to this Request.
            8    REQUEST FOR PRODUCTION NO. 15:
            9           Documents sufficient to explain the operation of any equipment or software utilized to
          10     maintain, read, or utilize electronically stored information produced in response to these Requests,
          11     including, without limitation, all information, documentation, electronically stored information, or
          12     programs necessary to utilize any such information (including but not limited to Data dictionaries and
          13     Data lookup tables).
          14     RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
          15            Uber incorporates by reference the foregoing General Objections. Uber further objects to this
          16     Request on the grounds that the parties entered into, and the Court approved, a detailed Stipulation
          17     Regarding Production of Electronically Stored Information, which specifies the format for the
          18     production of documents. Uber further objects to this Request to the extent it seeks information or
          19     documents protected by any applicable privilege, including, but not limited to, the attorney-client
          20     privilege, the work-product doctrine or immunity, and any other applicable privilege, immunity, or
          21     exemption from discovery.
          22     REQUEST FOR PRODUCTION NO. 16:
          23            Your organizational charts and/or personnel directories, including any annual updates to Your
          24     organizational charts and personnel directories, throughout the period sought by these requests
          25     (January 1, 2012 to present).
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     17
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 19 of 33


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
            2           Uber incorporates by reference the foregoing General Objections. Uber further objects on the
            3    grounds that the Request is overbroad as written because it seeks Uber’s “organization charts and/or
            4    personnel directories” for a period of over eight years, without further limitation. Uber further
            5    objects to this Request to the extent it seeks information or documents protected by any applicable
            6    privilege, including, but not limited to, the attorney-client privilege, the work-product doctrine or
            7    immunity, and any other applicable privilege, immunity, or exemption from discovery.
            8           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            9    discovery in this action, Uber responds as follows: Uber does not create or maintain “organization
          10     charts.” Uber will meet and confer with Plaintiff to discuss what personnel-related information is
          11     kept in the ordinary course of business.
          12     REQUEST FOR PRODUCTION NO. 17:
          13            All Documents and Data Concerning your solicitation of individuals to become Drivers for
          14     You in San Francisco, Austin, greater Los Angeles (including, Long Beach), Chicago, Philadelphia,
          15     Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
          16     RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
          17            Uber incorporates by reference the foregoing General Objections. Uber further objects to the
          18     extent that the Request is duplicative of Request No. 12. Uber further objects on the grounds that the
          19     Request seeks information that is not relevant to any party’s claim or defense or proportional to the
          20     needs of the case. Uber further objects to the Request to the extent that it seeks documents
          21     concerning twelve specific municipalities that do not necessarily correspond to the organization of
          22     Uber’s business operations. The “City IDs” that Uber designates in the ordinary course of its
          23     business do not necessarily correspond to municipal boundaries. Uber further objects to this Request
          24     to the extent it seeks information or documents protected by any applicable privilege, including, but
          25     not limited to, the attorney-client privilege, the work-product doctrine or immunity, and any other
          26     applicable privilege, immunity, or exemption from discovery.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    18
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 20 of 33


            1    REQUEST FOR PRODUCTION NO. 18:
            2           All Documents and Data Concerning your communications, tracking, or interactions with
            3    drivers affiliated with any other Ride Hailing App, including Sidecar and Lyft, in San Francisco,
            4    Austin, greater Los Angeles (including Long Beach), Chicago, Philadelphia, Washington, DC, New
            5    York, Seattle, San Diego, San Jose, or Boston.
            6    RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
            7           Uber incorporates by reference the foregoing General Objections. Uber further objects on the
            8    grounds that the Request is overbroad as written because it seeks “All Documents and Data
            9    Concerning your communications, tracking, or interactions with drivers affiliated with any other Ride
          10     Hailing App” for twelve municipalities, without limitation. Uber further objects on the basis that the
          11     term “Ride-Hailing Apps,” as defined in Paragraph 28 of the Complaint, is overbroad and, as written,
          12     may be interpreted to encompass services other than UberX, which is the service at which the
          13     Plaintiff’s allegations are directed. Uber further objects to the Request on the grounds that the
          14     Request’s use of the undefined terms “tracking” and “interactions” render the Request vague and
          15     ambiguous. Uber further objects to the Request to the extent that it seeks documents concerning
          16     twelve specific municipalities that do not necessarily correspond to the organization of Uber’s
          17     business operations. The “City IDs” that Uber designates in the ordinary course of its business do not
          18     necessarily correspond to municipal boundaries. Uber further objects to this Request to the extent it
          19     seeks information or documents protected by any applicable privilege, including, but not limited to,
          20     the attorney-client privilege, the work-product doctrine or immunity, and any other applicable
          21     privilege, immunity, or exemption from discovery.
          22     REQUEST FOR PRODUCTION NO. 19:
          23            All Documents relating to Uber’s “Hell” program, see
          24     https://techcrunch.com/2017/04/12/hell-o-uber/?renderMode=iell.
          25     RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
          26            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          27     grounds that the Request is overbroad as written and unduly burdensome. Uber further objects on the
          28
Gibson, Dunn &
Crutcher LLP
                                                                    19
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 21 of 33


            1    grounds that the Request seeks information that is not relevant to any party’s claim or defense or
            2    proportional to the needs of the case. Uber further objects to this Request to the extent it seeks
            3    information or documents protected by any applicable privilege, including, but not limited to, the
            4    attorney-client privilege, the work-product doctrine or immunity, and any other applicable privilege,
            5    immunity, or exemption from discovery.
            6            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            7    discovery in this action, Uber responds as follows: Uber will produce non-privileged documents, to
            8    the extent they exist, that are within Uber’s possession, custody, or control, and can be located after
            9    conducting a reasonably diligent search of Uber’s agreed-upon custodians’ documents using the to-
          10     be-agreed-upon search terms within the date range of July 1, 2014 to December 31, 2015, the period
          11     in which SCI alleges “Project Hell” was in effect (Opp. at 16).
          12     REQUEST FOR PRODUCTION NO. 20:
          13             All Documents relating to Uber’s “Slog” program, see
          14     https://www.businessinsider.com/ubers-operation-slog-against-lyft-2014-8.
          15     RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
          16             Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          17     grounds that the Request is overbroad as written and unduly burdensome because it seeks without
          18     limitation “All Documents relating to Uber’s ‘Slog’ program.” Uber further objects on the grounds
          19     that the Request seeks information that is not relevant to any party’s claim or defense or proportional
          20     to the needs of the case, particularly in light of the fact the cited article relates to an “aggressive plan
          21     to steal Lyft drivers.” Uber further objects to this Request to the extent it seeks information or
          22     documents protected by any applicable privilege, including, but not limited to, the attorney-client
          23     privilege, the work-product doctrine or immunity, and any other applicable privilege, immunity, or
          24     exemption from discovery.
          25             Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          26     discovery in this action, Uber responds as follows: Uber will produce non-privileged documents, to
          27     the extent they exist, that are within Uber’s possession, custody, or control, and can be located after
          28
Gibson, Dunn &
Crutcher LLP
                                                                      20
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 22 of 33


            1    conducting a reasonably diligent search of Uber’s agreed-upon custodians’ documents using the to-
            2    be-agreed-upon search terms within the date range of July 1, 2014 to December 31, 2015, the period
            3    in which SCI alleges “SLOG” was in effect (Opp. at 16).
            4    REQUEST FOR PRODUCTION NO. 21:
            5           All Documents concerning or relating to the following litigations and/or arbitrations (i)
            6    Anoush Cab Inc., et al. v. Uber Technologies, Inc., 1:17-cv-10142 (D. Mass.) and all cases
            7    consolidated with it; (ii) Meyer v. Kalanick et al., 1:15-cv-09796 (S.D.N.Y.); (iii) Yellow Cab Co. v.
            8    Uber Technologies, Inc., 24C14004064 in Maryland Circuit Court for Baltimore City, and :14-cv-
            9    02764-RDB in Maryland Federal District Court; (iv) Desoto Cab Co., Inc. v. Uber Technologies, Inc.,
          10     4:16-cv-06385 (N.D. Cal.); (v) Philadelphia Taxi Ass ‘n, Inc. v. Uber Technologies, Inc., 2:16-cv-
          11     01207 (E.D. Pa.); and (vi) any litigation or arbitration in which Uber is involved, including arbitration
          12     against Spencer Meyer (the “Meyer Arbitration”), including all documents produced, all pleadings
          13     submitted, all transcripts of depositions, and all transcripts of any arbitration proceedings in the
          14     Meyer Arbitration.
          15     RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
          16            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          17     grounds that the Request seeks information that is not relevant to any party’s claim or defense or
          18     proportional to the needs of the case. In particular, the Request seeks information relating to various
          19     litigations and arbitrations, without regard to whether there is any nexus to Plaintiffs’ claims. Uber
          20     further objects to the Request to the extent that it seeks documents that are publicly available. Uber
          21     further objects to this Request to the extent it seeks information or documents protected by any
          22     applicable privilege, including, but not limited to, the attorney-client privilege, the work-product
          23     doctrine or immunity, and any other applicable privilege, immunity, or exemption from discovery.
          24     REQUEST FOR PRODUCTION NO. 22:
          25            All Documents Concerning your rider pricing strategy and policies for rides through your
          26     Ride-Hailing App, including actual or considered pricing changes in the United States, as well as, in
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     21
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 23 of 33


            1    particular, San Francisco, Austin, greater Los Angeles (including Long Beach), Chicago,
            2    Philadelphia, Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
            4           Uber incorporates by reference the foregoing General Objections. Uber further objects on the
            5    grounds that the Request is overbroad as written because it seeks, without limitation, “All Documents
            6    Concerning” rider pricing strategy and policies when the Request could be more appropriately drafted
            7    by seeking “Documents sufficient to show.” Uber further objects on the basis that the term “Ride-
            8    Hailing Apps,” as defined in Paragraph 28 of the Complaint, is overbroad and, as written, may be
            9    interpreted to encompass services other than UberX, which is the service at which the Plaintiff’s
          10     allegations are directed. Uber further objects to this Request on the basis that “rider pricing strategy”
          11     is vague and ambiguous. Uber further objects to the Request to the extent that it seeks documents
          12     concerning twelve specific municipalities that do not necessarily correspond to the organization of
          13     Uber’s business operations. The “City IDs” that Uber designates in the ordinary course of its
          14     business do not necessarily correspond to municipal boundaries. Uber further objects to this Request
          15     to the extent it seeks information or documents protected by any applicable privilege, including, but
          16     not limited to, the attorney-client privilege, the work-product doctrine or immunity, and any other
          17     applicable privilege, immunity, or exemption from discovery.
          18            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          19     discovery in this action, Uber responds as follows: Uber will produce non-privileged documents
          20     sufficient to respond to this Request, to the extent they exist, that are within Uber’s possession,
          21     custody, or control, and can be located after conducting a reasonably diligent search of Uber’s
          22     agreed-upon custodians’ documents using the to-be-agreed-upon search terms within the date range
          23     of January 1, 2013, approximately when Uber launched UberX (Amended Complaint ¶ 5), to
          24     December 31, 2015, approximately when Sidecar went out of business (Amended Complaint ¶ 5),
          25     and that are specific to the purported markets alleged in Paragraph 46 of the Amended Complaint, as
          26     kept in the ordinary course of business.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    22
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 24 of 33


            1    REQUEST FOR PRODUCTION NO. 23:
            2           Documents sufficient to show how and when surge pricing is triggered by the Uber App.
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
            4           Uber incorporates by reference the foregoing General Objections. Uber further objects to the
            5    extent that the Request is duplicative of Request Nos. 14 and 22. Uber further objects to this Request
            6    to the extent it seeks Uber’s highly confidential trade secrets. Uber further objects to this Request to
            7    the extent it seeks information or documents protected by any applicable privilege, including, but not
            8    limited to, the attorney-client privilege, the work-product doctrine or immunity, and any other
            9    applicable privilege, immunity, or exemption from discovery.
          10            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          11     discovery in this action, Uber responds as follows: Uber will meet and confer with Plaintiff regarding
          12     the available data that is responsive to this Request.
          13     REQUEST FOR PRODUCTION NO. 24:
          14            All Documents Concerning any analysis that You have done to analyze markets or market
          15     share for the services that You provide to Uber riders, including any analysis that you have done of
          16     Your market share in San Francisco, Austin, greater Los Angeles (including Long Beach), Chicago,
          17     Philadelphia, Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
          18     RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
          19            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          20     grounds that the Request as written is overbroad and unduly burdensome because it seeks without
          21     limitation “All Documents Concerning” when the Request could be more appropriately drafted by
          22     seeking “Documents sufficient to show.” Uber further objects to the Request on the basis that “for
          23     the services that You provide to Uber riders” is vague and ambiguous and not reasonably tailored to
          24     the allegations in this case which strictly relate to ride-share services. Uber further objects to the
          25     Request to the extent that it seeks documents concerning twelve specific municipalities that do not
          26     necessarily correspond to the organization of Uber’s business operations. The “City IDs” that Uber
          27     designates in the ordinary course of its business do not necessarily correspond to municipal
          28
Gibson, Dunn &
Crutcher LLP
                                                                     23
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 25 of 33


            1    boundaries. Uber further objects to this Request to the extent it seeks information or documents
            2    protected by any applicable privilege, including, but not limited to, the attorney-client privilege, the
            3    work-product doctrine or immunity, and any other applicable privilege, immunity, or exemption from
            4    discovery.
            5            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            6    discovery in this action, Uber responds as follows: Uber will produce non-privileged documents
            7    related to its relevant business, sufficient to respond to this Request, to the extent they exist, that are
            8    within Uber’s possession, custody, or control, and can be located after conducting a reasonably
            9    diligent search of Uber’s agreed-upon custodians’ documents using the to-be-agreed-upon search
          10     terms within the date range of January 1, 2013, approximately when Uber launched UberX (Amended
          11     Complaint ¶ 5), to December 31, 2015, approximately when Sidecar went out of business (Amended
          12     Complaint ¶ 5), and that are specific to the purported markets alleged in Paragraph 46 of the
          13     Amended Complaint, as kept in the ordinary course of business.
          14     REQUEST FOR PRODUCTION NO. 25:
          15             All Documents Concerning any submissions, depositions, or Documents that you have
          16     provided to any federal or state or state regulatory authority, including any governmental competition
          17     authority (e.g., the Department of Justice) Concerning competition and pricing for your Ride Hailing
          18     App, or your efforts to recruit drivers, or interact with the drivers providing rides on other Ride-
          19     Hailing Apps (e.g., SideCar or Lyft).
          20     RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
          21             Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          22     basis that the term “Ride-Hailing Apps,” as defined in Paragraph 28 of the Complaint, is overbroad
          23     and, as written, may be interpreted to encompass services other than UberX, which is the service at
          24     which the Plaintiff’s allegations are directed. Uber objects to the Request to the extent that it purports
          25     to seek information about ongoing government investigations that, if they exist, may not be public
          26     and that Uber would be obligated to keep confidential. Uber also objects to the Request to the extent
          27     that any regulatory body, governmental agency, or governmental entity, domestic or foreign, objects
          28
Gibson, Dunn &
Crutcher LLP
                                                                      24
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 26 of 33


            1    to the production of the requested documents. Uber further objects on the grounds that the Request
            2    seeks information that is not relevant to any party’s claim or defense or proportional to the needs of
            3    the case. Uber further objects to this Request to the extent it seeks information or documents
            4    protected by any applicable privilege, including, but not limited to, the attorney-client privilege, the
            5    work-product doctrine or immunity, and any other applicable privilege, immunity, or exemption from
            6    discovery.
            7    REQUEST FOR PRODUCTION NO. 26:
            8           All Documents Concerning any complaints by riders about Your Ride Hailing App., whether
            9    based upon price or service quality, including any unpleasant experiences with Uber drivers or use or
          10     misappropriation of personal formation.
          11     RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
          12            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          13     grounds that the Request is overbroad as written because it seeks, without limitation, “All Documents
          14     Concerning any complaints by riders about Your Ride Hailing App.” Uber further objects on the
          15     basis that the term “Ride-Hailing Apps,” as defined in Paragraph 28 of the Complaint, is overbroad
          16     and, as written, may be interpreted to encompass services other than UberX, which is the service at
          17     which the Plaintiff’s allegations are directed. Uber further objects to the Request on the basis that the
          18     terms “unpleasant experiences” and “misappropriation of personal formation” are vague and
          19     ambiguous. Uber further objects on the grounds that the Request seeks information that is not
          20     relevant to any party’s claim or defense or proportional to the needs of the case. Uber further objects
          21     to this Request to the extent it seeks information or documents protected by any applicable privilege,
          22     including, but not limited to, the attorney-client privilege, the work-product doctrine or immunity,
          23     and any other applicable privilege, immunity, or exemption from discovery.
          24     REQUEST FOR PRODUCTION NO. 27:
          25            All Documents Concerning any complaints by Your driver-partners, whether based upon
          26     commission levels, or driver treatment.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     25
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 27 of 33


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
            2           Uber incorporates by reference the foregoing General Objections. Uber further objects on the
            3    grounds that the Request is overbroad as written because it seeks, without limitation, “All Documents
            4    Concerning any complaints by Your driver-partners.” Uber further objects on the grounds that the
            5    Request seeks information that is not relevant to any party’s claim or defense or proportional to the
            6    needs of the case. Uber further objects to this Request to the extent it seeks information or documents
            7    protected by any applicable privilege, including, but not limited to, the attorney-client privilege, the
            8    work-product doctrine or immunity, and any other applicable privilege, immunity, or exemption from
            9    discovery.
          10     REQUEST FOR PRODUCTION NO. 28:
          11            All documents Concerning analysis of costs of providing services versus revenue from those
          12     services, including any analysis of marginal costs or variable costs of services provided either in an
          13     individual city or metropolitan area, a group of cities or metropolitan areas, or for the U.S. as a whole.
          14     RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
          15            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          16     grounds that the Request as written is overbroad and unduly burdensome because it seeks without
          17     limitation “All Documents Concerning” analysis of costs of providing services versus revenue from
          18     those services, when the Request could be more appropriately drafted by seeking “Documents
          19     sufficient to show.” Uber further objects on the basis that the phrase “costs of providing services
          20     versus revenue from those services” is vague and ambiguous. Uber further objects to this Request to
          21     the extent it seeks information or documents protected by any applicable privilege, including, but not
          22     limited to, the attorney-client privilege, the work-product doctrine or immunity, and any other
          23     applicable privilege, immunity, or exemption from discovery.
          24            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          25     discovery in this action, Uber responds as follows: Uber will meet and confer with Plaintiff to
          26     negotiate the appropriate scope for the production of responsive data.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     26
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                           Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 28 of 33


            1    REQUEST FOR PRODUCTION NO. 29:
            2              Documents sufficient to show Your document retention policy.
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
            4              Uber incorporates by reference the foregoing General Objections. Uber further objects to the
            5    Request to the extent that it seeks documents protected from disclosure by the attorney-client
            6    privilege, the attorney work product doctrine, and/or any other applicable privilege, doctrine, or
            7    protection.
            8              Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            9    discovery in this action, Uber responds as follows: Uber will produce its current document retention
          10     policy.
          11     REQUEST FOR PRODUCTION NO. 30:
          12               Documents sufficient to show all of the means by which Your employees or agents
          13     communicated concerning work that was done for, or on behalf of You with respect to Your sales,
          14     marketing, competition for riders and drivers, and any other matter relating to the commercial
          15     deployment of Your Ride Hailing App, including communication by the use of burner phones, see
          16     https://techcrunch.com/2014/08/26/uber-lyft-operation-slog/?renderMode=ie11, Wickr,
          17     https://wvvvv.buzzfeednews.com/article/carolineodonovan/waymo-uber-wickr-ephemeral-messaging-
          18     apps-ruling, and any form of encrypted messaging, see https://fortune.com/2017/12/01/uber-
          19     encrypted-messaging-legal-precedents/.
          20     RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
          21               Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          22     grounds that the Request seeks information that is not relevant to any party’s claim or defense or
          23     proportional to the needs of the case. Uber further objects on the basis that the term “Ride-Hailing
          24     Apps,” as defined in Paragraph 28 of the Complaint, is overbroad and, as written, may be interpreted
          25     to encompass services other than UberX, which is the service at which the Plaintiff’s allegations are
          26     directed. Uber further objects to the Request on the basis that the term “agents” is vague and
          27     ambiguous. Uber further objects to the Request to the extent that it seeks documents protected from
          28
Gibson, Dunn &
Crutcher LLP
                                                                     27
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 29 of 33


            1    disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
            2    applicable privilege, doctrine, or protection.
            3    REQUEST FOR PRODUCTION NO. 31:
            4           All Documents Concerning the existence or allegations of any ride requests and/or
            5    cancellations submitted on other Ride-Hailing Apps at the express or implied direction of Uber.
            6    RESPONSE TO REQUEST FOR PRODUCTION NO. 31:
            7           Uber incorporates by reference the foregoing General Objections. Uber further objects on the
            8    basis that the Request is duplicative of Requests 19 and 20. Uber further objects on the basis that the
            9    phrase “any ride requests and/or cancellations” is vague and ambiguous. Uber further objects on the
          10     grounds that the Request is overbroad as written. Uber further objects to the Request to the extent
          11     that it seeks documents protected from disclosure by the attorney-client privilege, the attorney work
          12     product doctrine, and/or any other applicable privilege, doctrine, or protection.
          13            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          14     discovery in this action, Uber responds as follows: Uber will produce non-privileged documents, to
          15     the extent they exist, that are within Uber’s possession, custody, or control, and can be located after
          16     conducting a reasonably diligent search of Uber’s agreed-upon custodians’ documents using the to-
          17     be-agreed-upon search terms within the date range of July 1, 2014 to December 31, 2015, the period
          18     in which SCI alleges “Project Hell” and “SLOG” were in effect (Opp. at 16). and that are specific to
          19     the purported markets alleged in Paragraph 46 of the Amended Complaint, as kept in the ordinary
          20     course of business.
          21     REQUEST FOR PRODUCTION NO. 32:
          22            All Documents Concerning the existence, evaluation, or discussion of instances “when the
          23     aggregate amount of earnings and incentives received by a given Driver exceeds the Gross Bookings
          24     attributable to the Driver’s trips, which results in excess Driver incentives,” (see
          25     https://www.sec.gov/Archives/edgar/data/1543151/000119312519103850/d647752ds1.htm, page 99).
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     28
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 30 of 33


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 32:
            2           Uber incorporates by reference the foregoing General Objections. Uber further objects to the
            3    extent that the Request is duplicative of Request No. 12. Uber further objects to the Request to the
            4    extent that it seeks documents that are publicly available. Uber further objects to the Request to the
            5    extent that it seeks documents protected from disclosure by the attorney-client privilege, the attorney
            6    work product doctrine, and/or any other applicable privilege, doctrine, or protection.
            7           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            8    discovery in this action, Uber responds as follows: Uber will produce non-privileged documents, to
            9    the extent they exist, that are within Uber’s possession, custody, or control, and can be located after
          10     conducting a reasonably diligent search of Uber’s agreed-upon custodians’ documents using the to-
          11     be-agreed-upon search terms within the date range of January 1, 2013, approximately when Uber
          12     launched UberX (Amended Complaint ¶ 5), to September 6, 2019, when SCI filed its Amended
          13     Complaint, and that are specific to the purported markets alleged in Paragraph 46 of the Amended
          14     Complaint, as kept in the ordinary course of business.
          15     REQUEST FOR PRODUCTION NO. 33:
          16            All Documents Concerning the assessment, strategy, or internal discussion of Your decision
          17     to expand into ridesharing and UberX.
          18     RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
          19            Uber incorporates by reference the foregoing General Objections. Uber further objects on the
          20     grounds that the Request is overbroad as written because it seeks, without limitation, “All Documents
          21     Concerning.” Uber further objects to the Request to the extent that it seeks documents protected from
          22     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          23     applicable privilege, doctrine, or protection.
          24            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          25     discovery in this action, Uber responds as follows: Uber will produce non-privileged documents, to
          26     the extent they exist, that are within Uber’s possession, custody, or control, and can be located after
          27     conducting a reasonably diligent search of Uber’s agreed-upon custodians’ documents using the to-
          28
Gibson, Dunn &
Crutcher LLP
                                                                    29
                       DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                      PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 31 of 33


            1    be-agreed-upon search terms within the date range of January 1, 2013 to December 31, 2013, the
            2    period before and after launching UberX.
            3

            4

            5

            6

            7

            8

            9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                 30
                      DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                     PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
                       Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 32 of 33


            1    DATED: January 23, 2020               THEODORE J. BOUTROUS JR.
                                                       DANIEL G. SWANSON
            2                                          CYNTHIA E. RICHMAN
                                                       GIBSON, DUNN & CRUTCHER LLP
            3

            4
                                                       By: /s/ Daniel G. Swanson
            5                                              Theodore J. Boutrous Jr.
                                                           Daniel G. Swanson
            6                                              Cynthia E. Richman
            7                                          Attorneys for Uber Technologies, Inc., Rasier LLC,
                                                       Rasier-CA LLC, Rasier-PA LLC, Rasier-DC LLC,
            8                                          Rasier-NY LLC, Uber-USA LLC
            9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                           31
                      DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                                     PRODUCTION (NOS. 1-33) – CASE NO. 3:18-CV-07440-JCS
Case 3:18-cv-07440-JCS Document 97-3 Filed 06/11/20 Page 33 of 33
